DETAILED ACTION
1.	Claims 1-15 of application 17/325,861, filed on 20-May-2021 are presented for examination.  The IDSs received on 18-August-2021 and 18-March-2022 have been considered.  The present application is a CON of application 16/531,737, filed on 5-August-2019, now USP 11,067,396; which is a CON of application 16/236,749, filed on 31-December-2018, now USP 10,436,591; which is a CON of application 15/512,837, filed on 20-March-2017, now USP 10,203,208.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 


Specification Objections
2.	In view of the fact that continuation information was provided in paragraph [0001] of the specification, for consistency purposes, the continuation information should be updated to reflect the current patent status of CON application 16/531,737, which is now USP 11,067,396.  Appropriate correction is optional, but nevertheless requested.

Rejections under 35 U.S.C. § 112(b)
3.1	The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.2	Claims 6-9 are rejected under 35 U.S.C. § 112(b), for reciting limitations for which there is insufficient antecedent basis in the claim, specifically: 
Claim 6:  the phrase “the second sensor”  [ln. 2]
	Claims 7-9 are rejected for being dependent upon a rejected base claim. 

Double Patenting Rejections
4.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.2	Claims 1-6 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of USP 11,067,396 (the preceding CON of the present invention).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘396 patent are directed to a position estimation system selected from among a plurality of position estimation systems, for estimating a position 2SP362057US02of a flight vehicle.  Furthermore, the features of claims 1-6 and 8-15 of the present invention, are primarily directed to the corresponding features in claims 1-7 and 9-14 of the ‘396 patent. It is noted that independent claims 1, 13 and 14 of the ‘396 patent include features that are not in independent claims 1, 14 and 15 of the present invention, but all of the features of claims 1, 14 and 15 of the present invention are included, at least in a similar form, in claims 1, 13 and 14 of the ‘396 patent.  See the following example:
(Present claim 1)  A flight vehicle [‘396:claim 1 (A flight vehicle)], comprising:
a plurality of rotors [‘396:1 (a plurality of rotors)]; 
a Global Positioning System (GPS) receiver configured to receive a GPS signal from a GPS satellite [‘396:1 (a Global Positioning System (GPS) receiver configured to receive a GPS signal from a GPS satellite)]; 
a camera of the flight vehicle, wherein the camera is configured to capture an image [‘396:1  (a lower side camera on a lower side of the flight vehicle, wherein the lower side camera is configured to capture an image in a downward direction with respect to the
flight vehicle)]; 
a first sensor, different from the camera, configured to receive an invisible signal for estimation of an altitude of the flight vehicle [‘396:1  (a lower side sensor, different from the lower side camera, configured to receive an invisible signal for estimation of an altitude of the flight vehicle)]; and 
circuitry configured to [‘396:1 (circuitry configured to)]: 
control a flight of the flight vehicle based on the plurality of rotors, wherein the 
flight corresponds to at least one of a hovering operation of the flight vehicle, a movement of the flight vehicle, or a turning operation of the flight vehicle [‘396:1  (control a flight of the flight vehicle based on the plurality of rotors, wherein the flight corresponds to at least one of a hovering operation of the flight vehicle, a movement of the flight vehicle, or a turning operation of the flight vehicle)], and 
the flight is based on flight route information [‘396:1 (the flight is based on flight route 
information)]; and 
control, during the flight of the flight vehicle, a flight position of the flight vehicle based on 
the received GPS signal, the captured image, and the received invisible signal [‘396:1 (control, during the flight of the flight vehicle, a flight position of the flight vehicle based on the received GPS signal, the captured image, and the received invisible signal)].

4.3	For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-6 and 8-15 of the present invention, and claims 1-7 and 9-14 of the ‘396 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘396 patent, and the specifications of both the present invention and the ‘396 patent support the identical critical features noted above.  

Claim Objections
5.	In regard to the double patenting rejections noted above, claim 7 is objected to as being dependent upon a rejected base claim.

Allowed Claims
6.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2008/0294306, which discloses a method for monitoring a position indication of an aircraft, the position indication representing a current position of the aircraft, which is determined with the aid of information arising from onboard positioning means cooperating with a satellite positioning system, and of inertial information generated by an onboard inertial system.

6.2	Claims 1-15 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 14 and 15 for a flight vehicle, specifically including: 
(Claim 1)  “a plurality of rotors; 
a Global Positioning System (GPS) receiver configured to receive a GPS signal from a GPS satellite; 
a camera of the flight vehicle, wherein the camera is configured to capture an image; 
a first sensor, different from the camera, configured to receive an invisible signal for estimation of an altitude of the flight vehicle; and 
circuitry configured to: 
control a flight of the flight vehicle based on the plurality of rotors, wherein the flight corresponds to at least one of a hovering operation of the flight vehicle, a movement of the flight vehicle, or a turning operation of the flight vehicle, and 
the flight is based on flight route information; and 
control, during the flight of the flight vehicle, a flight position of the flight vehicle based on the received GPS signal, the captured image, and the received invisible signal.”  

6.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-13 are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

Prior Art
7.	The following prior art, discovered in an updated search and herein made of record but not relied upon, is considered pertinent to Applicant’s disclosure, and consists of document A on the attached PTO-892 Notice of References Cited, such document defining the general state of the art which is not considered to be of particular relevance.

Response Guidelines
8.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

8.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661